Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Catherine Brown on August 18, 2021:
In claim 9, please remove the subject matter,
“[T]he formula in paragraph [0010] is in claim 1. This embodiment in dependent claim 9 is narrower and corresponds to the formula in paragraph [0015].”

It had been brought to the Examiner’s attention that claim 9 was comprised of multiple sentences.  This amendment serves to remedy that matter.
Claims 1 to 14 remain allowable for the reasons of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



August 18, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765